DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The amended claim set and remarks filed on 3/1/2021 are acknowledged.
	Claims 1, 17, 19, and 21 are amended.
	Claims 3, 11, 15, and 16 are cancelled.
	Claims 1, 2, 4-10, 12-14, and 17-24 are pending.

Continued Examination under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set 
forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this 
application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2021 has been entered.

Information Disclosure Statement
	The information disclosure statements (IDS) filed on 3/1/2021 and 8/11/2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 
Claims 1, 2, 4-10, 12-14, and 17-24 are allowed in view of the updated search conducted, prosecution history, the amendments and remarks filed 3/1/2021.
In an updated prior art search, examiner identified the reference CN104800091A Machine Translation (2015), drawn to a cleaning product composition comprising glycerin, water, and a surfactant system with surfactants such as sodium lauroyl glutamate and betaine.
However, the search did not disclose a reference that teaches a composition comprising at least 55 % by weight glycerin; a surfactant system comprising 3-12 % by weight of the total composition of the group consisting of salts of N-acyl derivatives as listed in the claim and 1 to 15 % by weight of the total composition of a co-surfactant comprising a betaine and less than 50 % by weight of the surfactant system comprises the betaine; and 5 to 55 % by weight of the total composition of water, as recited in the instant claims. 
Further, there is insufficient motivation to combine the prior art of record previously relied upon individually or in combination with the newly identified art to teach or make obvious each of the limitations of the claimed invention of a composition consisting of each of the ingredients and in the quantities as recited in the instant claims. 
Therefore, the claimed invention is novel and unobvious over the prior art of record. 

Comments
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 4-10, 12-14, and 17-24 are allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/QUANGLONG N TRUONG/Examiner, Art Unit 1615